Deemer, C. J.
Defendant originally acquired title to the property in April of the year 1889, and she, with her family, moved info the same, and have continued to occupy it ever since. On November 12, 1890, defendant was convicted of the crime of maintaining a liquor nuisance, and sentenced to pay a fine, which is the judgment on which the property was sold. The indictment on which the conviction was based did not specifically describe the building, but referred generally to a building or place in Jasper county in which liquors were sold contrary to law. The evidence shows, however, that the nuisance was the property in controversy. The conveyances pleaded by plaintiff in reply are admitted, but defendant says that they were without consideration, and she relies also upon a decree rendered in a suit to which Jasper county was not a party quieting title in her. Tt is practically conceded that such a judgment as was entered against defendant is a lien upon a homestead in which the nuisance is maintained, provided the property is described in the indictment; but it is contended that, if the property is not so described, it is no lien. The statutes expressly make the premises upon which a nuisance is maintained subject to whatever fine may be imposed, and under previous holdings it is not necessary that the indictment should specifically describe them. McClure v. Braniff, 75 Iowa, 41. And we have also held that the premises may be identified by evidence aliunde. State v. Manatt, 84 Iowa, 621.
*467Moreover, the defendant, by the conveyances already referred to, lost her right of homestead, and it does not lie in her mouth to say that these conveyances were void, and without consideration. Butler v. Nelson, 72 Iowa, 733. In acquiring the title she took it subject to plaintiff’s judgment, even though it would not theretofore have been a lien upon the property. The decree obtained by defendant to which Jasper county was not a party was not binding upon it, and, in any event, it could have no more force and effect than a conveyance of that date. But appellant says that her deed for the homestead was void, because not concurred in by her husband. We doubt if she may plead this as against her own voluntary act for the purpose of gaining an advantage over the plaintiff. But, however this may be, the judgment was a lien upon the property, and, as the sheriff’s sale was regular in all respects, the decree giving plaintiff possession is correct. Moreover, the defendant did not plead the invalidity of her deed because of the failure of her husband to join therein, and this issue is not in the case.
The judgment is affirmed.